Citation Nr: 9919693	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 
10 percent disabling.

3.  Entitlement to a compensable evaluation for residuals of 
fracture, right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel
INTRODUCTION

The appellant served on active duty from August 1978 to 
September 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
noncompensable evaluation for residuals of fracture, right 
little finger, and assigned a single 10 percent disability 
evaluation for degenerative joint disease of the knees by x-
rays; bilateral knee chondromalacia patella.  In a November 
1998 rating decision, the RO granted separate 10 percent 
disability evaluations for the right and left knees.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court")) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Traumatic arthritis of the left knee is currently 
manifested by no more than mild functional impairment.

2.  Traumatic arthritis of the right knee is currently 
manifested by no more than mild functional impairment.

3.  Residuals of fracture, right little finger, is currently 
manifested by no functional impairment.


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the left knee is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5010 (1998).

2.  Traumatic arthritis of the right knee is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5010 (1998).

3.  Residuals of fracture, right little finger, is no more 
than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that her 
claims for increased evaluations for (1) traumatic arthritis 
of the left knee, (2) traumatic arthritis of the right knee, 
and (3) residuals of fracture, right little finger, are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, her 
assertion that her service-connected disabilities have 
worsened raises plausible claims.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and her medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for (1) chondromalacia, left knee, with 
traumatic arthritis and pain on motion, (2) chondromalacia, 
right knee, and (3) fracture, right little finger, first 
interphalangeal joint was granted by means of a March 1993 
rating decision.  The RO assigned a 10 percent disability 
evaluation for chondromalacia, left knee, with traumatic 
arthritis and pain on motion and assigned noncompensable 
evaluations for chondromalacia, right knee, and fracture, 
right little finger, first interphalangeal joint.

The appellant underwent a VA examination in September 1997.  
The appellant reported that she had pain in both knee caps 
with radiation around both knee joints, which she associated 
with loss of balance and locking.  She referred to muscle 
pain and that the pain worsened going up stairs or on cold 
and rainy days.  The VA examiner stated that there was no 
swelling of the knees.  There was a bilateral knee genu 
valgus deformity.  There was no subluxation or lateral 
instability of both knees.  The VA examiner stated that the 
appellant had severe crepitation of both knee joints.  She 
had a strongly positive patellar grinding test on both knees.  
She had tenderness to palpation objectively on both 
infrapatellar bursa, tendons, and tibial tuberositiy, which 
was moderately severe.  There was no muscle atrophy of all 
muscles of both knees.  The VA examiner stated that the 
appellant had normal muscle strength.  The appellant had full 
and complete range of motion of both knees, which the VA 
examiner stated was pain free.  X-rays taken at that time 
revealed degenerative osteoarthritis of the knee joints.  The 
VA examiner entered diagnoses of bilateral knee 
chondromalacia patella and degenerative joint disease of the 
knees by x-rays.

The appellant underwent a VA examination in September 1997.  
The appellant reported that she had no pain as to her right 
little finger.  She referred to having limitation of motion 
of the right little finger.  She stated that the pain in her 
little finger worsened with typing.  The VA examiner stated 
that there were no anatomical defects of the right little 
finger and noted that the appellant was right-handed.  The 
appellant was able to touch the tip of her right thumb and 
the tip of all the other fingers on the right hand.  She 
could also touch with the tip of all fingers of the right 
hand, the median transverse fold of the palm of the right 
hand.  Muscle strength was 5/5, which the VA examiner noted 
was normal.  There was no muscle atrophy of any of the 
muscles of the right hand.  The appellant had full range of 
motion of the right hand and little finger.  There was mild 
tenderness to palpation on the right little finger at the 
proximal interphalangeal joint and extensor tendon.  There 
was painful extension and flexion upon resistance.  The VA 
examiner stated that x-rays of the right hand revealed normal 
findings.  The diagnoses were fracture of right little finger 
first interphalangeal joint and right little finger extensor 
and flexor tendonitis.

The appellant underwent a VA examination in September 1998.  
The appellant reported that she had a burning-type severe 
pain in both knee caps with radiation to shin associated with 
loss of balance and falls.  She reported that she had taken 
Motrin for the pain, but that such did not relieve the pain.  
The appellant stated that precipitating factors were standing 
for a long time, driving for a long time, cold exposure, and 
walking.  Alleviating factors were extension and elevation of 
the legs.  As to estimating the extent, if any, of how flare-
ups result in additional limitation of motion or functional 
impairment, the VA examiner stated that such was "not 
applicable."  The appellant reported that crutches, braces, 
or a cane were not needed.  The VA examiner noted that the 
appellant had no surgery done on her knees.  The appellant 
reported that there were no episodes of dislocation or 
recurrent subluxation.  The VA examiner stated that there 
were no constitutional symptoms for inflammatory arthritis.

The appellant reported that she was working as a secretary 
for a health plan.  She stated that there was no functional 
impairment on her job, but referred that she had severe pain 
upon cold exposure.  As to her daily activities, she stated 
that she had difficulty squatting and going up and down 
stairs.  Upon physical examination, her range of motion was 
0 degrees to 140 degrees bilaterally.  There was painful 
motion from the first degree to the last degree of the range 
of motion that was measured.  The VA examiner stated that as 
to range of motion being additionally limited by pain, 
fatigue, weakness, or lack of endurance that such was within 
normal limits.  The VA examiner stated that there was 
moderate painful motion in all movements of both knees.  
There was no objective evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement of both knees.  There was 
moderate tenderness to palpation around both knee joints and 
knee caps.  She had severe crepitation of the knees and a 
positive patellar grinding test in both knees.  There was no 
lateral instability or subluxation or dislocation.  The VA 
examiner stated that the appellant had a normal gait cycle, 
and that there was no ankylosis of the knees.  There was no 
leg discrepancy.  The VA examiner entered diagnoses of 
chondromalacia patella of the knees and degenerative 
osteoarthritis of the knee joints by September 1997 x-rays.

The appellant underwent a VA examination in September 1998.  
The appellant reported that during the last year, she had not 
seen any doctors as to her residuals of fracture, right 
little finger.  The VA examiner noted that the September 1997 
x-rays revealed normal findings as to the right hand.  The 
appellant reported that precipitating factors were prolonged 
typing or working on computer writing.  She stated that 
nothing alleviated the pain.  As to what extent a flare-up 
resulted in additional limitation of motion or functional 
impairment, the VA examiner stated that such was not 
applicable.  The appellant stated that she had a moderate 
needle sensation in the right little finger and denied any 
other symptomatology.

Upon physical examination, the VA examiner stated that the 
appellant had no anatomical defects of the right hand.  The 
appellant was able to touch the tip of the right thumb and 
all of the other fingers.  She could also touch with the tip 
of all fingers of the right hand, the median transverse fold 
of the palm of the right hand.  Muscle strength in the right 
hand was 5/5, which the VA examiner noted was normal.  There 
was no muscle atrophy of all the muscles in the right hand.  
Range of motion of the right little finger was 90 degrees of 
flexion and 0 degrees of extension, which the VA examiner 
noted was pain free.  As to whether the range of motion or 
joint function was additionally limited by pain, fatigue, 
weakness, or lack of endurance, the VA examiner noted that 
such was within normal limits.  The diagnosis was fracture, 
right ring finger of the interphalangeal joint.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

I.  Knees

The Board notes that prior to the October 1997 rating 
decision, the appellant's chondromalacia of the left knee 
with traumatic arthritis and pain on motion was evaluated as 
10 percent disabling and that chondromalacia of the right 
knee was noncompensably disabling.  In the October 1997 
rating decision, the RO reclassified the disabilities as one 
disability-degenerative joint disease of the knees by x-
rays; bilateral chondromalacia patella-and assigned the 
disability a 10 percent evaluation.  In a November 1998 
rating decision, the RO separated the right and left knee 
disabilities and assigned each a 10 percent evaluation.  The 
RO reclassified the disabilities as traumatic arthritis of 
the left knee and traumatic arthritis of the right knee.  The 
appellant states that she warrants evaluations greater than 
10 percent for each knee.

Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010 (1998).  When, however, limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5260 (1998).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1998).

The Board must note that the medical evidence establishes 
that the appellant's left and right knees are not ankylosed.  
Thus, Diagnostic Code 5256 is not applicable to the 
appellant's claims for increased evaluations for the left and 
right knees.  See 38 C.F.R. Part 4, Diagnostic Code 5256 
(1998).  Additionally, the medical evidence establishes that 
the appellant does not have lateral instability or 
subluxation in the left or right knees to warrant 
consideration of Diagnostic Code 5257.  See 38 C.F.R. Part 4, 
Diagnostic Code 5257.  Finally, it must be noted that the 
appellant has been diagnosed with degenerative joint disease 
of the knees, bilaterally.  In an Office of General Counsel 
opinion, VAOGCPREC 23-97 (July 1, 1997), General Counsel 
established that when a claimant has arthritis and is rated 
under instability of the knee, that those two disabilities 
may be rated separately under 38 C.F.R. Part 4, Diagnostic 
Codes 5003 or 5010 and Diagnostic Code 5257.  See also 
VAOPGCPREC 9-98 (August 14, 1998).  Because Diagnostic Code 
5257 is not applicable to the appellant's traumatic arthritis 
of the left knee and traumatic arthritis of the right knee, 
the General Counsel opinion would also not be applicable to 
the appellant's claims for increased evaluations as to her 
right and left knees.

a.  Traumatic arthritis of the left knee

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  The appellant has been 
shown to have degenerative joint disease of the left knee, 
which warrants the 10 percent evaluation.  However, she has 
had full range of motion of the left knee during both the 
September 1997 and September 1998 VA examinations.  In 
September 1997, the VA examiner stated that the appellant had 
full and complete range of motion of the left knee, which was 
pain free.  In September 1998, her range of motion was 
0 degrees to 140 degrees.  The VA examiner stated that the 
appellant had pain from the first degree to the last degree 
during range of motion.  Regardless, she had full range of 
motion.  Thus, the appellant's traumatic arthritis of the 
left knee is no more than 10 percent disabling.  See 
38 C.F.R. Part 4, Diagnostic Code 5010.

An evaluation in excess of 10 percent is not warranted.  As 
stated above, the appellant has full range of motion.  No 
medical professional has established that her flexion is 
limited to 30 degrees or greater or that her extension is 
limited to 15 degrees or greater to warrant an evaluation in 
excess of 10 percent.  See 38 C.F.R. Part 4, Diagnostic Codes 
5260, 5261.  As stated above, the other Diagnostic Codes 
related to the knee are not applicable to the appellant's 
left knee.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has complained of pain, which is contemplated 
by the 10 percent evaluation.  See 38 C.F.R. § 4.59 (1998).  
At the September 1997 VA examination, the VA examiner stated 
that as to range of motion being additionally limited by 
pain, fatigue, weakness, or lack of endurance, that such was 
within normal limits.  The VA examiner stated that the 
appellant had normal strength and that there was no muscle 
atrophy in her left knee.  In September 1998, the appellant 
reported that she worked as a secretary for a health plan and 
that her left knee did not cause her any functional 
impairment on her job.  The VA examiner stated that as to 
flare-ups resulting in additional limitation of motion or 
functional impairment that such was not applicable.  See 
38 C.F.R. § 4.40.  The VA examiner stated that as to range of 
motion being additionally limited by pain, fatigue, weakness, 
or lack of endurance that such was within normal limits.  See 
38 C.F.R. § 4.45.  

Therefore, the appellant's functional impairment is 
indicative of no more than slight functional impairment due 
to pain or any other factor and thus no more than a 
10 percent evaluation is warranted.  As stated above, the 
appellant herself has established that her left knee does not 
cause functional impairment as to her job.  This evaluation 
is consistent with the assignment of the minimum compensable 
evaluation for the joint when there is periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59 
(1998).  However, neither the appellant nor the examiners 
have identified functional impairment which is more than that 
contemplated by the 10 percent evaluation.  In order to 
warrant an evaluation in excess of 10 percent there must be 
the actual or functional equivalent of limitation of flexion 
to 30 degrees or the actual or functional equivalent of 
limitation of extension to 15 degrees.  The appellant has 
never identified limitation of flexion or extension and the 
recent examinations establish that flexion and extension are 
not impaired.  The preponderance of the evidence reflects 
that there is no more than the functional equivalent of 
minimal limitation of motion.

The appellant is competent to report her symptoms of 
increased pain; however, taking her contentions into account, 
the medical findings do not support an evaluation in excess 
of 10 percent.  The Board has attached far greater probative 
weight to the opinions provided by competent professionals 
skilled in the evaluation of disabilities.  To this extent, 
the preponderance of the evidence is against her claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).


b.  Traumatic arthritis of the right knee

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  The appellant has been 
shown to have degenerative joint disease of the right knee, 
which warrants the 10 percent evaluation.  However, she has 
had full range of motion of the right knee during both the 
September 1997 and September 1998 VA examinations.  In 
September 1997, the VA examiner stated that the appellant had 
full and complete range of motion of the right knee, which 
was pain free.  In September 1998, her range of motion was 
0 degrees to 140 degrees.  The VA examiner stated that the 
appellant had pain from the first degree to the last degree 
during range of motion.  Regardless, she had full range of 
motion.  Thus, the appellant's traumatic arthritis of the 
left knee is no more than 10 percent disabling.  See 
38 C.F.R. Part 4, Diagnostic Code 5010.

An evaluation in excess of 10 percent is not warranted.  As 
stated above, the appellant has full range of motion.  No 
medical professional has established that her flexion is 
limited to 30 degrees or greater or that her extension is 
limited to 15 degrees or greater to warrant an evaluation in 
excess of 10 percent.  See 38 C.F.R. Part 4, Diagnostic Codes 
5260, 5261.  As stated above, the other Diagnostic Codes 
related to the knee are not applicable to the appellant's 
left knee.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has complained of pain, which is contemplated 
by the 10 percent evaluation.  See 38 C.F.R. § 4.59 (1998).  
At the September 1997 VA examination, the VA examiner stated 
that as to range of motion being additionally limited by 
pain, fatigue, weakness, or lack of endurance, that such was 
within normal limits.  The VA examiner stated that the 
appellant had normal strength and that there was no muscle 
atrophy in her right knee.  In September 1998, the appellant 
reported that she worked as a secretary for a health plan and 
that her right knee did not cause her any functional 
impairment on her job.  The VA examiner stated that as to 
flare-ups resulting in additional limitation of motion or 
functional impairment that such was not applicable.  See 
38 C.F.R. § 4.40.  The VA examiner stated that as to range of 
motion being additionally limited by pain, fatigue, weakness, 
or lack of endurance that such was within normal limits.  See 
38 C.F.R. § 4.45.

Therefore, the appellant's functional impairment is 
indicative of no more than slight functional impairment due 
to pain or any other factor and thus no more than a 
10 percent evaluation is warranted.  As stated above, the 
appellant herself has established that her right knee does 
not cause functional impairment as to her job.  This 
evaluation is consistent with the assignment of the minimum 
compensable evaluation for the joint when there is 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59 (1998).  However, neither the appellant nor 
the examiners have identified functional impairment which is 
more than that contemplated by the 10 percent evaluation.  In 
order to warrant an evaluation in excess of 10 percent there 
must be the actual or functional equivalent of limitation of 
flexion to 30 degrees or the actual or functional equivalent 
of limitation of extension to 15 degrees.  The appellant has 
never identified limitation of flexion or extension and the 
recent examinations establish that flexion and extension are 
not impaired.  The preponderance of the evidence reflects 
that there is no more than the functional equivalent of 
minimal limitation of motion.

The appellant is competent to report her symptoms of 
increased pain; however, taking her contentions into account, 
the medical findings do not support an evaluation in excess 
of 10 percent.  The Board has attached far greater probative 
weight to the opinions provided by competent professionals 
skilled in the evaluation of disabilities.  To this extent, 
the preponderance of the evidence is against her claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).


II.  Residuals of fracture, right little finger

Ankylosis of the fingers, other than the thumb, index, and 
middle finger, are evaluated as 0 percent disabling.  
38 C.F.R. Part 4, Diagnostic Code 5227 (1998).  This applies 
to both the major and minor hand.  See id.  However, 
extremely unfavorable ankylosis of the will be evaluated as 
amputation under Diagnostic Code 5156.  Id. at Note; see 
38 C.F.R. Part 4, Diagnostic Code 5156 (1998).

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 0 percent.  A 0 percent evaluation is 
warranted when the little finger is favorably ankylosed.  
Here, the appellant's right little finger is not ankylosed.  
The Board is aware that the appellant's residuals of 
fracture, right little finger, is rated by analogy to 
ankylosis, as the Rating Schedule does not have Diagnostic 
Codes that address limitation of motion of the individual 
fingers.  In September 1997, the appellant complained of 
limitation of motion of the little finger.  The VA examiner 
stated that the appellant was able to touch her little finger 
to her right thumb and touch her little finger to the medical 
transverse fold of the palm of the right hand.  Additionally, 
the VA examiner stated that the appellant had full range of 
motion of the right little finger, although there was pain at 
extension and flexion with resistance.  In September 1998, 
She was able to touch her little finger to her right thumb 
and touch her little finger to the medical transverse fold of 
the palm of the right hand.  She had 90 degrees of flexion 
and 0 degrees of extension, which was pain free.  Such 
evidence is indicative of no more than a 0 percent 
evaluation.

An evaluation in excess of 0 percent is not warranted.  The 
evidence has established that the appellant does not have 
unfavorable ankylosis.  See 38 C.F.R. Part 4, Diagnostic 
Codes 5227, 5156 (1998).  In fact, the evidence establishes 
that there is no ankylosis of the right little finger.  She 
is able to type using that finger and has range of motion in 
that she can move her little finger and touch her thumb with 
it.  She is also able to touch the medical transverse fold of 
the palm of the right hand with her little finger.  Such 
evidence is not indicative of unfavorable ankylosis to 
warrant an evaluation in excess of 0 percent.
Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
Limitation of motion of the little finger is measured by how 
near it can approximate the thumb or how near it can 
approximate the transverse fold of the palm.  See 38 C.F.R. 
§ 4.71 (1998).  Here, the appellant was able to touch her 
right little finger to the thumb and touch the right little 
finger to the transverse fold of the right palm during both 
examinations.  The VA examiner noted muscle strength in the 
right hand was 5/5 which was normal.  There was no muscle 
atrophy of any of the muscles of the right hand.  There was 
mild tenderness to palpation on the right little finger, and 
there was painful extension and flexion upon resistance.  In 
September 1998, the VA examiner stated that as to whether 
flare-ups additionally limited motion or functional 
impairment, that such was not applicable.  See 38 C.F.R. 
§ 4.40.  The VA examiner also stated that as to whether range 
of motion or joint function was additionally limited by pain, 
fatigue, weakness, or lack of endurance that such was within 
normal limits.  See 38 C.F.R. § 4.45.  Although the appellant 
has reported that her little finger hurts when she types a 
lot at work, no medical professional has establish functional 
impairment to warrant a compensable evaluation.  

The appellant is competent to report her symptoms of 
increased pain; however, taking her contentions into account, 
the medical findings do not support an evaluation in excess 
of 0 percent.  The Board has attached far greater probative 
weight to the opinions provided by competent professionals 
skilled in the evaluation of disabilities.  To this extent, 
the preponderance of the evidence is against her claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).



ORDER

Increased evaluations for traumatic arthritis of the left 
knee, traumatic arthritis of the right knee, and residuals of 
fracture, right little finger, are denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

